United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS                 April 21, 2004

                           FOR THE FIFTH CIRCUIT                  Charles R. Fulbruge III
                           _____________________                          Clerk

                                No. 01-21041
                           _____________________

UNITED STATES OF AMERICA,
                                                      Plaintiff - Appellee,

                                     versus

WORRELL INGRAM, also known as Indian;
ANTHONY ROBINSON, also known as Tony
Marcel Robinson,

                                          Defendants - Appellants.
__________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-286-2
_________________________________________________________________

Before JOLLY, JONES, and PRADO, Circuit Judges.

PER CURIAM:*

     In   September      2000,   a   grand    jury   returned    a    six-count

indictment     against   Worrell     Ingram   and    Anthony    Robinson     (the

“Defendants”), and a third defendant.            Robinson and Ingram were

both charged in Count 1 with conspiracy to possess with intent to

distribute 1,000 kilograms or more of marijuana beginning in 1998;

in Count 2 with aiding and abetting the possession with intent to

distribute 1,000 kilograms or more of marijuana on or about March

1999; in Count 3 with aiding and abetting the possession with


     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
intent to distribute 100 kilograms or more of marijuana on or about

April 8, 1999; and in Count 6 with money laundering beginning in

May 1998.   In addition, Robinson was charged in Count 4 with aiding

and abetting possession with intent to distribute 1,000 kilograms

or more of marijuana in May 1999; and in Count 5 with aiding and

abetting the possession with intent to distribute 100 kilograms or

more of marijuana in November 1999.

     At trial, government witnesses testified that Robinson had

been under surveillance since 1998.              The government presented

evidence    of   a   conspiracy     to   transport    drugs    from   Texas   to

Philadelphia, and of Robinson and Ingram’s involvement in that

conspiracy, which was the basis of Count 1.               It also presented

evidence    of   three   specific    incidents   in    which    marijuana     was

transported from Texas to Philadelphia in March, April and May

1999.    These incidents are the basis for Counts 2, 3 and 4,

respectively.

     A jury convicted Ingram of Counts 1, 3, and 6, and Robinson of

Counts 1, 3, 4, and 6; it found both not guilty of Count 2, and

Count 5 was dismissed on the government’s motion at trial.              Ingram

was given concurrent sentences of 85 months each on Counts 1, 3,

and 6, to be followed by three years of supervised release.1

     1
      Ingram’s Presentence Investigation Report (“PSR”) assigned
to   him a    base  offense   level   of   32  under   U.S.S.G.   §
2D1.1(a)(3)(c)(4), based on the finding that he was accountable for
1,183.4 kilograms of marijuana.       There were no recommended
enhancements to his base level. Ingram fell into Criminal History
Category I, which made his guideline range 121-151 months. The

                                         2
Robinson was sentenced to 235 months on each of the four counts of

conviction,     with   the   sentences   to     run   concurrently.2      The

Defendants have appealed several issues individually and in common,

which we take up in order.

     Ingram argues that the evidence was insufficient to support

his conviction in the Count 1 conspiracy.              Yet the government

presented strong evidence that a conspiracy existed and that Ingram

was a part of it -- including large amounts of cash, the pistol and

the telephone records, Ingram’s receipt of $45,000 for driving from

Houston to Philadelphia, and his help unloading and reloading the

vans and trucks, as well as his efforts to secure a “cover load” to

hide the marijuana he was transporting.          A rational trier of fact

could    thus   have   easily   found    that     Ingram   was   guilty   of

participating in a conspiracy to distribute drugs.




district court found that Ingram was not accountable for the
activities charged in Count 2, however, and reduced his total
offense level to 28, based on possession of 680 kilograms of
marijuana. This adjusted offense level resulted in a guideline
range of 78-97 months.
     2
      Robinson’s PSR found that he was accountable for 5,267.51
kilograms of marijuana and therefore should be assigned a base
level of 34.     He received a 4-level increase because of his
leadership role in the conspiracy, under U.S.S.G. § 3B1.1(a), and
a 2-level increase for obstruction of justice, under U.S.S.G. §
3C1.1. Robinson’s sentencing level of 40, and his Criminal History
Category I, determined that his sentencing guideline range was from
292 to 365 months.      The district court, however, found that
Robinson was only accountable for 1,865.22 kilograms of marijuana,
which reduced his total offense level to 38. This adjusted offense
level resulted in a guideline range of 235 to 293 months.

                                    3
       Ingram also argues that he should have been given a mitigating

role adjustment to his sentence because he was a minimal or minor

participant in the criminal conspiracy.             Yet Ingram’s transport of

marijuana and his efforts to hide his activities indicate an

awareness of what he was doing, and his fully supported conviction

for    money         laundering    (involving   large    sums)   demonstrates   a

significant level of participation in the conspiracy.                      Ingram

failed to demonstrate how he was a minimally culpable member of the

conspiracy, and consequently the district court did not err in

refusing the adjustment.

       Robinson argues that the evidence obtained when stopping his

car, including the large amount of cash and the incriminating

statements he made, should have been suppressed.                 Yet Robinson was

validly stopped for violating a traffic law and voluntarily gave

consent to the search of his car.               Moreover, the district court

suppressed the statements he made to the FBI agent who interviewed

him during the stop.          Accordingly, we find no error of the district

court in its ruling.3

       Robinson next argues that his base sentencing level should not

have       had   a    leadership    role   adjustment.     Yet   the   government

presented strong evidence that fully supports a conclusion that

       3
      In his reply brief, Robinson questions for the first time the
scope of his detention.      The government moved to strike this
argument, in that issues not raised in an appellant’s original
brief are considered waived. Smith v. Cockrell, 311 F.3d 661, 679
n.12 (5th Cir. 2002). We carried this motion with the appeal. The
motion is GRANTED.

                                            4
Robinson organized shipments of marijuana and directed the actions

of other conspiracy members.          As such, the district court did not

err in applying this base level enhancement.

       Robinson also argues that his base sentencing level should not

have been adjusted for obstruction of justice.               Yet the government

presented evidence at his bail hearing that Robinson misled the

court as to his source of income.           The district court therefore did

not clearly err in finding obstruction of justice.

       Both Defendants argue that the district court miscalculated

the quantity of drugs for which they were accountable.                Yet there

is sufficient evidence to find Ingram responsible for at least 680

kilograms of marijuana and Robinson for at least 1,865.22 kilograms

of marijuana -- indeed, both these figures are lower than the PSRs’

findings.        The   district   court     did    not   clearly   err    in   its

calculations.

       Finally, both Defendants argue that the Sentencing Guidelines

violate the Fifth and Sixth Amendments because they put into the

hands of a judge determinations that should be made by a jury.                 The

jurisprudence of the Supreme Court and of this Court have rejected

the Defendants’ argument.         See Apprendi v. New Jersey, 530 U.S.
466, 490 (2000); United States v. Moreno, 289 F.3d 371, 372-73 (5th

Cir.    2002).         Accordingly,     the       district    court      did   not

unconstitutionally enhance the Defendants’ sentences.




                                        5
     In sum, we have carefully considered this appeal in the light

of the briefs, oral arguments, and the relevant parts of the

record.   Having done so, we can find no reversible error.     In

addition, we GRANT the government’s motion to strike the first

issue in Robinson’s reply brief.

                                        AFFIRMED; MOTION GRANTED.




                                   6